PER CURIAM.
By sworn petition seeking belated appeal pursuant to Florida Rule of Appellate Procedure 9.140©, petitioner asserts that he failed to timely receive a copy of the order which denied his motion for relief pursuant to Florida Rule of Criminal Procedure 3.850. In response to an order to show cause, the state does not object to the belated appeal. Accordingly, we grant the request for a belated appeal of the January 15, 1998, order denying post conviction relief in Duval County case number *115294-4313-CF. Upon issuance of mandate in this cause, the circuit court shall treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BARFIELD, C.J., ERVIN and BROWNING, JJ., concur.